 1   Dawn M. McCraw, WSBA #54543
     Price law Group, APC
 2   8245 N. 85th Way
 3   Scottsdale, AZ 85258
     T: (818) 600-5585
 4
     F: (866) 683-3985
 5   E: dawn@pricelawgroup.com
 6   Attorney for Plaintiff
     Donte Bell
 7
 8                           UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WASHINGTON
 9                                 SEATTLE DIVISION
10
     Donte Bell,                                        Case No.: 2:19-cv-01727-RAJ-BAT
11
                      Plaintiff,                        PLAINTIFF’S RESPONSE TO
12            vs.                                       DEFENDANT’S OBJECTIONS TO
13                                                      MAGISTRATE JUDGE’S REPORT
     National Credit Systems, Inc.; Assurant, Inc.      AND RECOMMENDATION
14
     (a/k/a Sure Deposit); Equifax Information
15   Services, LLC; Experian Information
16   Solutions, Inc.; and Trans Union, LLC,

17            Defendants.
18
19      I.          INTRODUCTION
20      Plaintiff hereby requests that this Court overrule Defendant’s Objections to the
21   Magistrate Judge’s Report and Recommendation and adopt the well-reasoned opinion of
22   Magistrate Judge Tsuchida. Plaintiff further requests that, in addition to the attorney’s
23
     fees awarded to the Plaintiff by the Magistrate, this Court award attorney’s fees for the
24
     time required to respond Defendant’s current objections.
25
        II.         ARGUMENT
26
              Continuing its pattern of deliberately wasting this Court and Plaintiff Donte Bell’s
27
     (“Mr. Bell” or “Plaintiff”) time, Defendant National Credits Systems, Inc. (“Defendant
28
     or “NCS”) has filed objections to the well-reasoned and legally sound decision of
29
30   Magistrate Judge Tsuchida in rejecting NCS’s request for sanctions and in declining to
     treat NCS’s motion as a motion to dismiss. Defendant’s original motion was a nesting

                                                    1
 1   doll of improperly presented arguments and documents. In essence, Defendant filed a

 2   motion for summary judgment (before the close of discovery, and twenty minutes before
 3   Plaintiff’s deposition of NCS), masquerading as motion to dismiss (relying on a gigantic
 4   amount of unvetted documentary “evidence”), masquerading as a motion for sanctions
 5   (which failed to comply with the Fed. R. Civ. P.). This is clearly an inappropriate course
 6   of conduct, and the Magistrate was correct in awarding Plaintiff attorney’s fees for the
 7   time required of Plaintiff to respond to the Defendant’s spurious allegations and improper
 8   use of a Rule 11 motion.
 9          “The standard under which the District Court reviews a Magistrate Judge's
10
     decision is a highly deferential one.” L.H. v. Schwarzenegger, No. CIV. S-06-2042
11
     LKK/GGH, at *11 (E.D. Cal. July 6, 2007). If a party objects to a non-dispositive pretrial
12
     ruling by a magistrate judge, the district court will review or reconsider the ruling under
13
     the "clearly erroneous or contrary to law" standard. Fed.R.Civ.Pro. 72(a); Osband v.
14
     Woodford, 290 F.3d 1036, 1043 (9th Cir. 2002); Grimes v. City of San Francisco, 951
15
     F.2d 236, 240-41 (9th Cir. 1991). A magistrate judge's factual findings are "clearly
16
17   erroneous" when the district court is left with the definite and firm conviction that a

18   mistake has been committed. Security Farms v. International Bhd. of Teamsters, 124
19   F.3d 999, 1014 (9th Cir. 1997); Green v. Baca, 219 F.R.D. 485, 489 (C.D. Cal. 2003).
20   "An order is contrary to law when it fails to apply or misapplies relevant statutes, case
21   law, or rules of procedure." Knutson v. Blue Cross Blue Shield of Minn., 254 F.R.D. 553,
22   556 (D. Minn. 2008); Rathgaber v. Town of Oyster Bay, 492 F.Supp.2d 130, 137 (E.D.
23   N.Y. 2007); Surles v. Air France, 210 F.Supp.2d 501, 502 (S.D. N.Y. 2001); see Adolph
24   Coors Co. v. Wallace, 570 F.Supp. 202, 205 (N.D. Cal. 1983).
25
            Defendant brought a “Motion for Attorneys’ Fees, Costs and Sanctions” pursuant
26
     to Fed. R. Civ. P. 11. Doc. 82. In that motion, it sought not only sanctions and attorney’s
27
     fees but dismissal of Mr. Bell’s Second Amended Complaint (Doc. 59) in its entirety. As
28
     Magistrate Judge Tsuchida correctly noted, “NCS’s decision to use a Rule 11 motion to
29
     legally attack the substance of Mr. Bell’s entire complaint, while personally attacking
30
     Plaintiff and his counsel, was ill advised and reckless.” Doc. 87 at 13. A rule 11 motion

                                                  2
 1   is appropriate only in the “rare and exceptional case where the action is clearly frivolous,

 2   legally unreasonable or without legal foundation, or brought for an improper purpose.”
 3   Fed. R. Civ. P. 11. See also Operating Eng'rs Pension Trust v. A-C Co., 859 F.2d 1336,
 4   1344 (9th Cir. 1988)). Thus, the inquiry here is not, and should not be, whether Plaintiff
 5   will or even whether he can ultimately prevail in proving his case; rather, the inquiry is
 6   whether the allegations in Plaintiff’s complaint are an objectively unreasonable use of the
 7   Court system. As Magistrate Tsuchida correct stated:
 8                NCS’s decision to cloak a motion to dismiss on the merits in
 9                the guise of a Rule 11 motion, does further violence to the
                  purpose behind the FCRA (“to protect consumers against
10
                  inaccurate and incomplete credit reporting…” Gorman, 584
11                F.3d at 1155–56), and fully realizes the Supreme Court’s
12                stated concern that Rule 11 motions “spawn satellite litigation
                  and chill vigorous advocacy…”. Cooter & Gell, 496 U.S. at
13                393.
14   Doc. 87 at 13-14.
           Even now, in objecting to the Magistrate’s ruling, Defendant seems to
15
     misapprehend the purpose of a Rule 11 sanctions motion. NCS spends the bulk of its
16
17   objections arguing the merits of Plaintiff’s allegations and case, based on a self-serving,

18   unauthenticated version of the facts of the case, where the extrinsic documents would be
19   unavailable to support a motion to dismiss in any event. If NCS wished to assert that
20   Plaintiff’s allegations are insufficient to support his claims even if proven to be true, NCS
21   could have filed a motion to dismiss. It did not. If NCS wished to assert that the evidence
22   does not support the allegations and Plaintiff thus cannot prove his case, NCS could file a
23   motion for summary judgment. It has not.
24          Even as NCS states that it does “not dispute the law cited by the Magistrate as to
25
     what would need to be proven to find a violation of the FCRA,” [Doc. 89 at 2], it continues
26
     to argue the merits of Plaintiff’s allegations and the existence or non-existence of
27
     evidence. That is not the purpose of a motion under Rule 11.
28
            It appears from the initial motion for sanctions, NCS’s reply brief in support of that
29
     motion, and the instant objections to the Magistrate’s ruling, that Defendant believes it is
30
     entitled to have Plaintiff accept NCS’s version of facts as true and demands that Plaintiff

                                                  3
 1   “provide a basis for their continued efforts in this matter.” Doc. 84 at 4. First, it is not

 2   Plaintiff, but NCS that continues to vexatiously multiply proceedings in this matter, again
 3   forcing Plaintiff to respond to another ill-conceived NCS filing. Second, the allegations in
 4   the complaint speak for themselves, as will the evidence when it becomes the appropriate
 5   time and place to present that evidence, including copies of Plaintiff’s credit reports
 6   showing NCS’s reporting exactly as alleged in his complaint. Defendant is not entitled to
 7   have the Plaintiff lay out in meticulous detail how he will someday prove his case, and the
 8   Defendant is certainly not entitled to sanctions and attorneys’ fees because it believes
 9   Plaintiff did not give a detailed enough preview of his case.
10
            Defendant’s repeated contention that Plaintiff is wasting the Court’s time by
11
     pursuing frivolous claims is a case of the pot calling the kettle black. The only objectively
12
     unreasonable conduct in this case, wasteful of the Court’s time, is the filing by Defendant
13
     of a frivolous Rule 11 motion, improperly attaching hundreds of pages of documents to
14
     that motion, and now objecting to the Magistrate’s thorough fourteen (14) page opinion
15
     denying NCS’s motion and explaining its reasoning. This component of the litigation is
16
17   the waste of time, not Plaintiff’s case in chief. If Defendant’s position is correct (that

18   “Plaintiff is maintaining his suit in bad faith, knowing that his claims are without merit”
19   Doc. 84 at 5.), then it should have no trouble proving that by means of a summary
20   judgment motion or at trial. However, NCS instead chose to forego such a process, well
21   established by the federal rules, and ask the Court for sanctions before even filing a motion
22   to dismiss or motion for summary judgment.
23          As Magistrate Tsuchida explained:
24                 The Court agrees that NCS has unreasonably multiplied the
25                 proceedings in this case by asking for a dismissal on the merits
                   of Mr. Bell’s complaint through a Rule 11 motion. Counsel
26
                   should know that Rule 11 is not the vehicle to obtain a
27                 judgment on the merits as it applies only to the signing of a
28                 pleading or motion and when evaluating the pleading, the
                   Court looks objectively at the attorney’s conduct at the time
29                 of signing. Community Elec. Serv. v. National 869 F.2d 1235,
30                 1243 (9th Cir.), cert. denied, 493 U.S. 891, 110 S.Ct. 236, 107
                   L.Ed.2d 187 (1989). Moreover, even when a Rule 11 violation
                   has been shown, sanctions are not automatic and are to be
                                                   4
 1                  compensatory rather than punitive in nature. Elec. Contractors
                    Ass'n, Inc., 869 F.2d 1235, 1243 (9th Cir.), cert. denied, 493
 2                  U.S. 891, 110 S.Ct. 236, 107 L.Ed.2d 187 (1989). Moreover,
 3                  even when a Rule 11 violation has been shown, sanctions are
                    not automatic and are to be compensatory rather than punitive
 4
                    in nature. [Doc. 87 at 13].
 5
 6            Further, NCS followed Plaintiff’s Objection [Doc. 83] with a Reply [Doc. 84]

 7   which then improperly raised new allegations (and attached an additional 106 pages of
 8   unverified documents), requiring Plaintiff to respond with a Surreply refuting the five new
 9   allegations NCS brought forth only in its Reply. Doc. 86. NCS based its original motion
10   for sanctions (and Order to dismiss all claims) solely on its belief in the merits of the
11   case—that “Plaintiff’s claims are not warranted by existing law or by a non-frivolous
12   argument for extending, modifying, or reversing existing law or for establishing new law,
13   and are not grounded in law or fact, and therefore violate Fed. R. Civ. P. 11.” [Doc. 82 at
14   1].
15
           In NCS’s Reply, and now in its Objection, NCS newly (and falsely) alleges that it
16
     brings a motion for sanctions because Plaintiff has “been asked numerous times to provide
17
     a basis for [his] continued efforts in this matter – with no response.” Doc 84 at 4.
18
     Defendant then goes on to make arguments which belong in a motion for summary
19
     judgment, and which Magistrate Tsuchida already disregarded in his Report and
20
     Recommendation.
21
22                 [T]he Court declines to consider new arguments raised by
                   NC[S] in its reply (attempts to settle, discovery issues, vague
23                 references to a deposition, and a conclusory and unsupported
24                 claim that the Privacy Guard credit report does not actually
                   contain information from Trans Union, Equifax, and
25
                   Experian). See Dkt. 84.
26   Doc. 87 at 11.
27         Magistrate Tsuchida’s thoroughly considered Report and Recommendation

28   accurately exposed NCS’s ill-presented motion as an attempt to circumvent the norms of
29   the federal rules. “Disagreeing on the facts and applicable law is not grounds for
30   sanctions.” Doc. 87 at 10. If there is a frivolous, non-meritorious filing in this case, it is
     from NCS in improperly attempting to file for summary judgment (or a motion to dismiss)

                                                   5
 1   in the guise of a motion for sanctions, and then to triple down on the very behavior for

 2   which NCS was admonished by the Magistrate (improper extrinsic evidence,
 3   contravention of federal rules, and recklessness). Doc. 87 at 10-14.
 4      III.   CONCLUSION
 5          For the forgoing reasons, Defendant’s objections should be overruled, the
 6   Magistrate’s decision should be upheld, and Plaintiff should be awarded further attorney’s
 7   fees for being forced to respond to Defendant’s spurious objections.
 8
     RESPECTFULLY SUBMITTED,
 9
10
            DATED: November 17, 2020
11
                                                      /s/Dawn M. McCraw
12                                                    Dawn M. McCraw, WSBA #54543
13                                                    Price law Group, APC
                                                      8245 N. 85th Way
14                                                    Scottsdale, AZ 85258
15                                                    T: (818) 600-5585
                                                      F: (866) 683-3985
16
                                                      E: dawn@pricelawgroup.com
17                                                    Attorney for Plaintiff
18                                                     Donte Bell

19                                CERTIFICATE OF SERVICE
20
            I hereby certify that on November 17, 2020, I electronically filed the foregoing with
21
22   the Clerk of the Court using the ECF system, which will send notice of such filing to all
23
     attorneys of record in this matter.
24
25
26
            /s/Jacey Gutierrez
27
28
29
30


                                                  6
